Appeal by defendant, as limited by his motion, from (1) a resentence of the Supreme Court, Kings County (Starkey, J.), imposed December 3,1980, upon his conviction of criminal sale of a controlled substance in the second degree, the resentence being a term of imprisonment of five years to life, and (2) the denial, by the same court, of his application for resentence with respect to his conviction of criminal sale of a controlled substance in the third degree (see Penal Law, § 60.09). Resentence and denial of resentence affirmed. No opinion. Mangano, Gibbons and Rabin, JJ., concur.